Title: From James Madison to William Plumer, 10 August 1818
From: Madison, James
To: Plumer, William


Dear Sir
Montpellier Virga. Aug: 10. 1818
I have received your favor of the 28 Ult: inclosing a Copy of your last Message to the Legislature.
I can not doubt that the motives to which you have yielded, for discontinuing your public labors, are such as to justify your purpose; and I congratulate you on the improved & prosperous circumstances of the State, under which your retirement will take place.
I must thank you at the same time for the kind interest you take in what concerns myself. If I can find in a review of the anxious periods thro’ which we have passed, a consoling consciousness of having been faithful to my trust, I am not the less bound to recollect the co-operation of those in important Stations, at a distance, as well as on the spot, whose love of Country was commensurate with their talents for supporting its rights, its honor, and its interests.
In anticipation of the epoch of your return to private life, I offer my best wishes for the health and repose necessary for its enjoyments, and for the well chosen pursuits to which you mean to consecrate it; to which permit me to add assurances of my high esteem and cordial respects.
James Madison
